Case: 5:17-cv-01116-BYP Doc #: 68 Filed: 11/15/19 1 of 1. PageID #: 2356




 PEARSON, J.

                                     UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF OHIO
                                           EASTERN DIVISION


 FRANCES HIDO, et al., etc.                                  )
                                                             )    CASE NO. 5:17CV1116
                   Plaintiffs,                               )
                                                             )
          v.                                                 )    JUDGE BENITA Y. PEARSON
                                                             )
 HOME DEPOT U.S.A., INC.,                                    )
                                                             )
                   Defendant.                                )    ORDER OF DISMISSAL




          On November 14, 2019, the Court was informed by Daniel J. Myers, one of the attorneys for

 Plaintiffs, that the parties have reached a settlement. See also Plaintiffs’ Notice of Resolution of Action

 (ECF No. 67). Therefore, the docket shall be marked “settled and dismissed without prejudice.”

          On or before December 13, 2019, the parties shall submit a proposed and executed Stipulation

 and Order of Dismissal with Prejudice, which, if approved, shall supersede this order.

          The Bench Trial set on December 2, 2019 is cancelled.




          IT IS SO ORDERED.


  November 15, 2019                                       /s/ Benita Y. Pearson
 Date                                                   Benita Y. Pearson
                                                        United States District Judge

 H:\1 Pearson\Judy\Civil Filings\17 1116DIS 11 15 2019.wpd
